AFFIRMED and Opinion Filed October 12, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00999-CV

                 IN THE MATTER OF D.C.H., A JUVENILE

                On Appeal from the County Court at Law No. 2
                          Rockwall County, Texas
                      Trial Court Cause No. J-19-0027

                         MEMORANDUM OPINION

                 Before Justices Myers, Pedersen, III, and Garcia
                            Opinion by Justice Garcia

      D.C.H., a juvenile, appeals an order of adjudication and judgment of

disposition finding him delinquent for the offense of indecency with a child by

sexual contact. He raises one issue challenging the sufficiency of the evidence to

support the intent element of the offense, emphasizing that he was only eleven years

old at the time. We affirm.

                         I. PROCEDURAL BACKGROUND

      In September 2019, the State filed an original adjudication petition alleging

that appellant violated Texas Penal Code § 21.11 by touching the genitals of a child

under the age of seventeen with his hand, with the intent to arouse and gratify his
sexual desire. Evidence at trial would show that appellant was eleven at the time of

the alleged offense and the complainant was seven. The State amended the petition

three times, but its allegations remained largely the same.

      Appellant pleaded not true and waived his right to a jury trial. After a three-

day bench trial, the trial judge signed an order of adjudication in which she found

that appellant committed indecency with a child by sexual contact and declared

appellant a “Child Engaged in Delinquent Contact as defined in §51.03 of the

Juvenile Justice Code.” The trial judge later signed a judgment of disposition that

placed appellant on probation for two years.

      Appellant timely appealed.

                                    II. ANALYSIS

A.    Appellant’s Issue

      In his sole issue, appellant argues that the evidence is insufficient to support

the finding that he acted with the intent to arouse or gratify his sexual desire.

B.    Applicable Law and Standard of Review

      The Juvenile Justice Code, which is Title 3 of the Texas Family Code, governs

the proceedings in all cases involving delinquent conduct by a person who was a

child (meaning a person at least ten years old but under seventeen years old) at the

time of the conduct. See TEX. FAM. CODE ANN. §§ 51.02(2)(A), 51.04(a). The Code

defines delinquent conduct as, among other things, “conduct, other than a traffic




                                          –2–
offense, that violates a penal law of this state . . . punishable by imprisonment or by

confinement in jail.” Id. § 51.03(a)(1).

      In a juvenile proceeding, the trial court must conduct an adjudication hearing

so that a factfinder can determine whether the juvenile engaged in delinquent

conduct. In re I.F.M., 525 S.W.3d 884, 886 (Tex. App.—Houston [14th Dist.] 2017,

no pet.) (citing FAM. § 54.03). If the factfinder determines that the juvenile engaged

in delinquent conduct, the trial court must then conduct a disposition hearing. Id.

(citing FAM. § 54.03(h)). This hearing is akin to sentencing. Id.

      The burden of proof at the adjudication hearing is the beyond-a-reasonable-

doubt standard applicable in criminal cases. Id. (citing FAM. § 54.03(f)).

Accordingly, we review the sufficiency of the evidence in the adjudication of a

juvenile case under the standard applicable in criminal cases. In re M.C., 237 S.W.3d

923, 926 (Tex. App.—Dallas 2007, no pet.). We view the evidence in the light most

favorable to the factfinder’s determination to determine whether any rational

factfinder could have found the essential elements of the offense beyond a

reasonable doubt. Id. The factfinder is entitled to believe the testimony of one

witness over that of another, and it is the factfinder’s province to resolve conflicts in

the evidence. See id. at 927.

      The offense involved in this case is indecency with a child by sexual conduct

under Texas Penal Code § 21.11. Under the circumstances of this case, the State was

required to prove that (1) the complainant was younger than seventeen years of age,

                                           –3–
(2) appellant touched, including touching through clothing, any part of the

complainant’s genitals, and (3) appellant committed the act with the intent to arouse

or gratify the sexual desire of any person. See TEX. PENAL CODE ANN. § 21.11(a),

(c).

       “Intent may be inferred from the accused’s actions, words, and conduct as

well as surrounding circumstances.” In re A.E.B., 255 S.W.3d 338, 343 (Tex. App.—

Dallas 2008, pet. dism’d) (juvenile case). This principle applies to juveniles accused

of indecency with a child. See, e.g., In re D.B., No. 2-03-110-CV, 2003 WL

22862571, at *4 (Tex. App.—Fort Worth Dec. 4, 2003, no pet.) (per curiam) (mem.

op.) (juvenile was roughly twelve at time of misconduct); A.R.S. v. State, No. 14-00-

00237-CV, 2001 WL 930806, at *2 (Tex. App.—Houston [14th Dist.] Aug. 16,

2001, no pet.) (not designated for publication) (juvenile was twelve at time of

misconduct).

C.     The Evidence

       In the following discussion, we use pseudonyms to refer to all of the persons

involved. See TEX. R. APP. P. 9.8(c). Again, at the time of the incident in question,

appellant was eleven years old. The complainant, Page, was seven years old.

       1.    Background Facts

       In or before 2017, Page’s mother, Mary, began a romantic relationship with

appellant’s father, John. Mary had two children from a prior marriage: Page and her

younger brother Sam. John also had two children from a prior relationship: appellant

                                         –4–
and his younger brother Kevin. In late 2017, John moved into Mary’s house. In

January 2018, John and Mary got engaged. In roughly June 2018, appellant and

Kevin moved in with John, Mary, Page, and Sam.

      The evidence suggests that appellant had been diagnosed with ADHD and

ADD before Mary met him. Mary testified that after she started to be around

appellant more, she began to think he had autism rather than ADHD. She raised the

issue in spring 2018. John also testified that appellant was autistic. He further

testified that appellant received treatment from specialists in 2019 and was having

“difficult behaviors” around that time.

      2.     Evidence Regarding the Incident

      Mary testified that appellant and Page got along relatively well but that

appellant was not “touchy-feely” or affectionate with Page. But on the evening of

Friday, March 8, 2019, Mary noticed something unusual. Page was sitting on a

living-room couch with an iPad, and as Mary “rounded the corner, [appellant] was

draped over [Page] and had his arms wrapped around her.” Mary “kind of asked

what was going on because it was very odd since he did not ever hug her or show

her affection like that previously.” Page “kind of just, like, shrugged it off and was,

oh, I like hugs.” Mary told appellant to go to bed and he did.

      Page testified that on the morning of Saturday, March 9, 2019, John was at

work and the rest of the family was home. Mary testified that she got the children up

because appellant had a guitar lesson that morning, and she took a shower while the

                                          –5–
children were eating. When Mary got out of the shower, she heard Page say, “[N]o,

stop, [appellants name].” The door to Page’s bedroom was closed, and Mary went

to the door and opened it. When she did, appellant “popped up.” Mary asked him

what he was doing in Page’s room, and he said that they were watching her iPad.

Mary said that he was not supposed to be in Page’s room, especially with the door

closed, and that he needed to go back to his room. Mary had Page sit on the couch

while Mary finished getting ready.

      Page testified to the following events, which apparently occurred on March 9,

2019, shortly after the episode just described. Page went into the bedroom that

appellant and Kevin shared. Appellant and Kevin had a bunk bed, and Sam and

Kevin were on the top bunk. Appellant was sitting on the bottom bunk. Page asked

appellant if he wanted to watch videos on her iPad, and appellant said sure. Page got

into the bottom bunk and got under a comforter because it was cold. Appellant also

got into the bed and under the comforter. They started watching videos on her iPad.

Appellant, who was leaning towards Page on his left side, then moved his right hand

towards Page. His hand was “hovering” or “floating” over Page’s “area,” meaning

the part of her body between her legs that she peed with. Page was wearing

underwear and shorts, and one or two of appellant’s fingers touched her skin under

her underwear. She “felt something moving, and it made a really strong tingle go up

[her] back.” She flipped the covers back so they weren’t covering that part of her

body anymore, and that “caused his hand to immediately come out fast of my

                                        –6–
under—under my underwear.” Appellant’s hand was under her underwear for about

twenty or thirty seconds. Then appellant put his hand back, this time between Page’s

pants and her underwear. This time, appellant’s hand stayed still. Page moved the

blanket around so that “his hand would come out.” At about this time, Mary came

into the room and told appellant to get away from Page. Page then went to her

bedroom.

       Mary testified that she noticed that Page was not on the couch and that “she

was in the boys’ room.” Mary went towards appellant and Kevin’s room, and she

could see Sam and Kevin on the top bunk playing video games. She also saw Page

“laying on the inside of the bed next to the wall . . . and [appellant] was on the outside

of her kind of leaned over on his left side, and his hand was making the covers move

on her private area.” A dark blue comforter was over Page and appellant, and she

saw that appellant’s hand was making “[l]ike a circular motion” under the comforter.

She could not actually see his hand because it was under the covers, but it appeared

to be “[i]n [Page’s] private area” and between Page’s legs. Mary got Page out of the

room and told appellant to sit on the couch in the living room. Mary called John and

then talked to Page about what had happened. When asked what Page told her, Mary

testified:

       She told me he put his hand beside her pants and tried to tug. She did a
       movement to make him stop. He did it again and then continued to rub
       in her private area.



                                          –7–
Mary also testified that Page told her that appellant’s hand was over her shorts or

underwear.

         Mary testified that John arrived at the house about twenty minutes after Mary

contacted him. He immediately began spanking appellant with a wooden paddle and

said, “[Y]ou know what you did.” John refused to talk to Mary and told appellant

and Kevin to pack their stuff because they were leaving. They packed in about

twenty or thirty minutes, and John’s brother came to pick appellant and Kevin up.

John left then as well. Mary contacted Page’s father, and they agreed to take Page to

a doctor on Monday.

         On the same day, John and Mary continued to communicate by text message

after John left. Mary testified that John’s texts made her think that John was not all

that surprised about what had happened and that appellant “had previously done it

to somebody else.” On cross-examination, John testified that he remembered

sending Mary a text that said:

         I am not mad at you or anyone other than [appellant]. I kept denying
         that this would ever happen—that this would ever again [sic], and I
         can’t let them go back to their mom’s because that’s where it started,
         and I can’t have him around [Page] at all to protect her and you. I’m so
         sorry this has happened. I love you and the kids with all my heart.

An investigation, including forensic interviews with Page and appellant, later took

place.

         At trial, appellant testified in his own defense that he found Page in his bed

when he went into his room, that he told her to leave but she did not, and that he

                                           –8–
tried to grab the covers. He also testified that his hands never went under the covers

and that he had never inappropriately touched another person.

      3.     Evidence Regarding Appellant’s Sexual Knowledge, Maturity, and
             Possible Prior Abuse

      When asked if she knew how sexually developed appellant was as of March

2019, Mary testified, “I know he was hitting puberty, getting to that point, yeah.”

She also testified that appellant rode the bus with a girl that he called his “girlfriend.”

She did not remember ever catching appellant looking at pornography, and she had

no specific knowledge that he ever masturbated, although he was “in the bathroom

sometimes for long amounts of time.” She testified that John told her that he had

talked to appellant “about the birds and the bees.”

      John testified that he had never talked to appellant about sex, that he had never

seen appellant look at pornography or masturbate, and that he had never heard

appellant use sexually explicit language. Appellant had not achieved puberty at the

age of eleven. At or before age eleven appellant never expressed any curiosity about

sex to John. Although appellant had “outbursts,” they were not sexual in nature. The

State introduced into evidence a medical record indicating that John had told

someone that appellant experienced abuse when he was six or seven, but John

testified that he did not say that to the doctor or anyone in her office. John also denied

that he told appellant’s forensic interviewer that “something had happened to

[appellant] by an older stepbrother.” But he testified that “[t]here was an incident

that—that [appellant and his stepbrother] ran into each other naked at their mom’s
                                       –9–
house.” At that time, appellant was five or six, and his stepbrother was maybe a year

younger.

      John’s friend Sharon testified that she has known appellant his whole life.

When appellant was about six years old, Sharon had a conversation with him about

“inappropriate touching.” On that occasion, Sharon’s roughly three-year-old

daughter had crawled into bed with appellant, and Sharon found them asleep

together. Sharon testified that she was not claiming that appellant inappropriately

touched her daughter when he was six years old. She also testified that she did not

believe that appellant inappropriately touched Page.

      Appellant testified that as of the time of the incident, his parents had not talked

to him about sex and he did not know what sex was. He had never seen a naked girl

or a naked woman, nor had he seen a pornographic movie or magazine. He did not

know the meaning of the term “masturbate.” When he was eleven, he did not have

any hair or fuzz on his face, nor did he have any hair under his arms or in his private

areas. He was fourteen at the time of trial, and he testified that he had a little fuzz on

his face and some hair under his arms and on his private areas. He denied that he had

ever been touched inappropriately by anyone.

      On rebuttal, the State called the licensed professional counselor who

conducted a forensic interview of appellant in March 2019. The counselor testified

that, according to his records, John disclosed that appellant was abused once by an

older stepbrother when appellant was about six years old, and John went on to say

                                          –10–
that the family intervened immediately and nothing has happened since. John had

previously testified that appellant did not have an older stepbrother.

D.       The Parties’ Contentions

         Appellant concedes that it is reasonable to infer the necessary intent for

indecency with a child by sexual contact when the offender is an adult, but he argues

that the inference is less reasonable when the offender is a prepubescent child. He

cites several out-of-state cases that have adopted this premise and reversed sexual-

contact-based delinquency findings against children roughly appellant’s age. This

discussion from a recent Colorado case is typical:

         Whether a juvenile acted for the purpose of sexual gratification must be
         determined on a case-by-case basis. The trier of fact must consider all
         the relevant circumstances, including the juvenile’s age and maturity,
         before it can infer the requisite intent. It may not—and often will not—
         be appropriate for a fact finder to ascribe the same intent to a juvenile’s
         act that one could reasonably ascribe to the same act if performed by an
         adult.

People ex rel. J.O., No. 20CA1539, 2022 WL 2164756, at *5 (Colo. App. June 16,

2022).1 The court went on to state that in such cases a delinquency finding must be

supported by evidence beyond the sexual contact itself, and it identified several

kinds of evidence that could suffice, such as “removing clothing, heavy breathing,

placing the victim’s hand on the accused’s genitals, an erection, other observable




     1
     Appellant also relies on cases such as the following: In re Jerry M., 69 Cal. Rptr. 2d 148 (Cal. Ct.
App. 1997); In re M.H., 127 N.E.3d 1146 (Ill. App. Ct. 2019); In re J.A.H., 293 S.W.3d 116 (Mo. Ct. App.
2009); In re T.S., 515 S.E.2d 230 (N.C. Ct. App. 1999); People ex rel. W.T.M., 785 N.W.2d 264 (S.D.
2010); In re Stephen T., 643 N.W.2d 151 (Wis. Ct. App. 2001).
                                                 –11–
signs of arousal, the relationship of the parties, sexually explicit comments, coercing

or deceiving the victim to obtain cooperation, attempting to avoid detection, or

instructing the victim not to disclose the occurrence.” Id. Appellant argues that the

evidence established that he was prepubescent at the time of the incident and that he

had shown no interest in sex up to that time, and he concludes that there was no

evidence showing any facts, such as those listed in J.O., indicating that he had the

required intent in this case.2

        The State argues that the evidence supports an inference that appellant acted

with the required intent, relying principally on the evidence that appellant

deliberately touched Page under her underwear, he quickly pulled his hand out of

Page’s clothing when she moved the covers, and he put his hand back into Page’s

shorts after pulling it out.

        In his reply brief, appellant again argues that the State failed to show that the

evidence supports a reasonable inference that appellant acted with the necessary

intent. He argues that even if the evidence supports an inference that appellant knew

that his contact was wrong, that is not the same as proving that appellant acted with

the intent to arouse or gratify his sexual desire. See In re J.A.H., 293 S.W.3d 116,




    2
      Appellant also argues that the State’s closing argument improperly shifted the burden of proof onto
him to disprove the requisite intent. But he does not raise an independent issue asserting that the State’s
closing argument itself constituted reversible error. Rather, he argues that the State’s closing argument
reveals the State’s awareness that its evidence of appellant’s mental state was insufficient.
                                                  –12–
121 (Mo. Ct. App. 2009) (drawing this distinction in case involving an eight- or

nine-year-old offender).

E.    Application of the Law to the Facts

      In determining whether appellant possessed the requisite intent when he

committed the conduct in question, we consider his conduct, anything he said, and

all the surrounding circumstances. See In re A.E.B., 255 S.W.3d at 343. Considering

all the evidence in the light most favorable to the trial judge’s finding, we conclude

that the judge could reasonably find beyond a reasonable doubt that appellant

possessed the requisite intent.

      First, the evidence supports the premise that appellant suddenly displayed a

new interest in physical contact with Page shortly before the incident. Mary testified

that on the evening of March 8, 2019, she found appellant “draped over” Page, with

his arms wrapped around her. She found this incident “very odd since [appellant]

did not ever hug her or show her affection like that previously.” Then, shortly before

the incident on March 9, 2019, Mary heard Page say, “[N]o, stop, [appellant’s

name],” and then discovered appellant in Page’s bedroom with the door closed. This

happened despite Mary’s rule that the boys were not allowed to be in Page’s room.

From this evidence, the trial judge could reasonably infer that appellant had

developed an interest in physical contact with Page just before the incident in

question.



                                        –13–
      Next, the evidence about the incident itself supports an inference that

appellant acted with the necessary intent. The evidence supports an inference that

appellant put his hand on Page’s private area, beneath a comforter and her shorts and

underwear, only a few minutes after she got into his bed. Page “felt something

moving, and it made a really strong tingle go up [her] back.” This contact lasted

twenty to thirty seconds and ended only when Page flipped the covers. Appellant

immediately pulled his hand out, but within a few minutes he put his hand back into

her shorts, and this second contact ended only when Mary entered the room.

Although Page said that appellant kept his hand still on this second contact, the trial

judge could choose to believe Mary’s testimony that she saw the covers moving in

a circular motion when she entered the room. Particularly in light of appellant’s

unusual conduct the previous evening and earlier that morning, the trial judge could

reasonably conclude from all this evidence—extended skin-to-skin contact with

Page’s private area, appellant’s repeating the conduct soon after removing his hand

when Page flipped the covers, and the motions that appellant made with his hand—

that appellant’s motive involved the desire to arouse or gratify his sexual desire.

      Appellant emphasizes his alleged prepubescent state and sexual ignorance at

the time of the incident, but the evidence of these matters is not unequivocal.

Although appellant adduced evidence that he was ignorant of sexual matters as of

March 2019, Mary testified that John told her before then that he had talked to

appellant about “the birds and the bees.” She also testified that appellant referred to

                                        –14–
a girl he rode the bus with as his “girlfriend.” And although appellant testified that

as of March 2019 he had no facial hair or other body hair characteristic of puberty,

Mary testified that as of that date she knew that “he was hitting puberty, getting to

that point.” Finally, although in his testimony appellant denied being either the

perpetrator or the victim of inappropriate touching and also essentially denied having

any knowledge about sex, it was the trial judge’s prerogative to believe or disbelieve

appellant’s testimony. See In re D.H., No. 05-04-00906-CV, 2005 WL 1663199, at

*3 (Tex. App.—Dallas June 24, 2005, no pet.) (mem. op.) (“[T]he fact finder is the

exclusive judge of the witnesses’ credibility and the weight to be given to their

testimony.”).

      Ultimately, appellant’s age is only one of the many circumstances the trial

judge could consider in determining whether appellant possessed the requisite intent.

Although we have found no similar Texas cases involving a juvenile as young as

eleven, we have held the evidence of intent sufficient in a child-indecency case

involving a twelve-year-old offender. See In re Z.L.B., 56 S.W.3d 818, 820–21 (Tex.

App.—Dallas 2001), rev’d on other grounds, 102 S.W.3d 120 (Tex.) (per curiam),

on remand, 115 S.W.3d 188 (Tex. App.—Dallas 2003, no pet.). In that case, the

twelve-year-old juvenile confessed that he had touched his younger brother’s

“private” four or five times and that he felt bad about what he had done. Id. at 820.

We concluded that the evidence of the requisite sexual intent was sufficient based

on the specific touching that took place, the evidence that some of the conduct took

                                        –15–
place while hidden in a closet, and the evidence that the juvenile and the victim felt

bad about it. Id. at 820–21. Thus, Z.L.B. is fairly similar to this case and supports our

conclusion. See id.; see also In re M.M.L., 241 S.W.3d 546, 557–59 (Tex. App.—

Amarillo 2006, pet. denied) (holding that evidence was sufficient to support finding

that twelve-year-old offender possessed requisite sexual intent); A.R.S., 2001 WL

930806, at *2 (same).

      We conclude that the evidence of the requisite intent was sufficient, and we

overrule appellant’s sole issue on appeal.

                                  III. CONCLUSION

      We affirm the trial court’s judgment.




                                             /Dennise Garcia/
                                             DENNISE GARCIA
                                             JUSTICE

210999F.P05




                                         –16–
                                    S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

IN THE MATTER OF D.C.H., A                     On Appeal from the County Court at
JUVENILE                                       Law No. 2, Rockwall County, Texas
                                               Trial Court Cause No. J-19-0027.
No. 05-21-00999-CV                             Opinion delivered by Justice Garcia.
                                               Justices Myers and Pedersen, III
                                               participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.



Judgment entered October 12, 2022




                                        –17–